COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 RICHARD GOMEZ,                                   §
                                                                  No. 08-08-00294-CV
                    Appellant,                    §
                                                                     Appeal from the
 v.                                               §
                                                              383rd Judicial District Court
                                                  §
 THE OFFICE OF THE ATTORNEY                                     of El Paso County, Texas
 GENERAL OF TEXAS,                                §
                                                                  (TC# 2002CM7903)
                    Appellee.                     §


                                  MEMORANDUM OPINION

        Richard Gomez attempts to appeal from the trial court’s ruling holding him in contempt

of court, and sentencing him to 90 days imprisonment. Finding that the trial court has not

entered a final, appealable order in this case, we dismiss the appeal for lack of jurisdiction.

        The trial court held Mr. Gomez in contempt on September 23, 2008. Mr. Gomez filed a

notice of appeal on October 2, 2008. There is no record that a final, appealable order has been

entered by the trial court.

        Appellate courts generally have jurisdiction over final judgments, and such interlocutory

orders as the Legislature deems appealable. See TEX .CIV .PRAC.&REM .CODE ANN . § 51.012 and

§ 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.).

This Court lacks jurisdiction to consider a contempt order on direct appeal. See Vernon v.

Vernon, 225 S.W.3d 179, 180 (Tex.App.--El Paso 2005, no pet.). Given the absence of a final,

appealable order in this case, we dismiss the appeal for lack of jurisdiction.
November 6, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                             -2-